Case 1:19-cv-23187-UU Document 6-1 Entered on FLSD Docket 08/02/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 19-cv-23187-UU

 STRIKE 3 HOLDINGS, LLC,

         Plaintiff,
 v.

 JOHN DOE,

       Defendant.
 ____________________________________/

                                                     ORDER

         THIS CAUSE came before the Court upon Plaintiff’s Notice of Voluntary Dismissal. D.E.

 4 (the “NOVD”).

         THE COURT has reviewed the NOVD, the pertinent portions of the record, and is

 otherwise fully advised in the premises. On August 1, 2019, Plaintiff filed its Complaint alleging

 that Defendant is liable for direct copyright infringement. D.E. 1. Shortly thereafter,1 Plaintiff filed

 the NOVD, informing the Court that it dismissed this action without prejudice. Id. Accordingly,

 it is hereby

         ORDERED AND ADJUDGED that pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(i), all claims in this action are DISMISSED WITHOUT PREJUDICE. It is further

         ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings are CANCELLED and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _2d_ day of August, 2019.

                                                                      _______________________________
                                                                      UNITED STATES DISTRICT JUDGE


 1
   The Notices of Electronic Filing reflect that the Complaint was filed at 2:15 PM EDT, the undersigned was assigned
 to the case at 4:27 PM EDT, and the NOVD was filed at 5:31 PM EDT.
Case 1:19-cv-23187-UU Document 6-1 Entered on FLSD Docket 08/02/2019 Page 2 of 2




 cc: all counsel of record via cm/ecf
